DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/04/2021 has been entered.  Claims 21-34 and 36-40 are pending in the application.

Claim Rejections - 35 USC § 112 6th
Claim limitation “means for” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since “means for” is not limited to any particular mechanism, the phrase is being interpreted under 35 U.S.C. 112, sixth paragraph.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 39 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
control circuit/processing device.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-34 and 36-40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (US 20110022032 A1) in view of Lytle, IV et al.  (US 20140263565 A1) and further in view of Brock et al. (US 20120130400 A1).
Regarding claims 21 and 39-40, Zemlok et al. discloses a surgical stapler (10/10”), comprising: a handle assembly (112); an electric motor (200); a battery (400, figs. 1-2 and 33-38) electrically couplable to the electric motor; a shaft assembly (140) couplable to the handle assembly; 
Zemlok et al. fails to explicitly disclose/teach having an H-bridqe circuit electrically couplable to the electric motor and a second processing device configured to independently override a control signal output by the first processing device.
Lytle, IV et al. teaches having an H-bridqe circuit electrically couplable to the electric motor and a second processing device (controller 
Lytle, IV et al. states:  “processor 3008 and/or one or more memory units 3010. By executing instruction code stored in the memory 3010, the processor 3008 may control various components of the surgical instrument… integrated and/or discrete hardware elements, software elements, and/or a combination of both. Examples of integrated hardware elements may include processors, microprocessors, microcontrollers, integrated circuits, application specific integrated circuits (ASIC), programmable logic devices (PLD), digital signal processors (DSP), field programmable gate arrays (FPGA), logic gates, registers, semiconductor devices, chips, microchips, chip sets, microcontroller, system-on-chip (SoC), and/or system-in-package (SIP). Examples of discrete hardware elements may include circuits and/or circuit elements (e.g., logic gates, field effect transistors, bipolar transistors, resistors, capacitors, inductors, relay and so forth). In other embodiments, the controller 3002 may include a hybrid circuit comprising discrete and integrated circuit elements or components on one or more substrates [0376]… motor controller 3005 in operable communication with the controller 3002” [0377]… controller 3002 can be configured to override the operator's input and stop the motor 1102 when a maximum degree of safe articulation is reached” [0381].
Brock et al. teaches a stapling tool (18 [0071]) having a control system (12) comprises an H-bridge circuit electrically couplable to the electric motor ([0093], figs. 1-15).
Given the suggestion and teachings of Zemlok et al. to adaptively control motions, a plurality/second processing devices, controllers, circuits and modes, and having overrides, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify having an H-bridqe circuit electrically couplable to the electric motor and a second processing device configured to independently override a control signal output by the first processing device for better control, safety, and/or feedback purposes as taught by Lytle, IV et al. and Brock et al.
Regarding claim 34, Zemlok et al. discloses a surgical stapler (10/10”), comprising: a handle assembly (112); an electric motor (200); a battery (400, figs. 1-2 and 33-38) electrically couplable to the electric motor; 
Zemlok et al. fails to explicitly disclose/teach having an H-bridqe circuit electrically couplable to the electric motor and a second processing device configured to independently override a control signal output by the first processing device.
Lytle, IV et al. teaches having an H-bridqe circuit electrically couplable to the electric motor and a second processing device (controller 3002) configured to independently override a control signal output by at least one/a first processing device (3006A-C, processor 3008, motor controller 3005) and teaches having a plurality of controllers/processing devices working in conjunction with each other independently or cooperatively, [0376-0381]).

Given the suggestion and teachings of Zemlok et al. to adaptively control motions, a plurality/second processing devices, controllers, circuits and modes, and having overrides, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify having an H-bridqe circuit electrically couplable to the electric motor and a second processing device configured to independently override a control signal output by the first processing device for better control, safety, and/or feedback purposes as taught by Lytle, IV et al. and Brock et al.
Regarding claim 22-24 and 27, Zemlok et al. teaches a sensing device (430/500) configured to detect a current drawn by the electric motor, wherein the information associated with the electric motor comprises the detected current [0136-0140, 0163, 0167, 0174-0175, 0185], a sensing device (232/235) configured to detect a position of the end effector wherein the information associated with the end effector comprises the detected position of the end effector wherein the information associated with the user input device comprises the communicated signal [0163].
Regarding claims 25-26 and 28-29, Zemlok et al. teaches the sensing device comprises an encoder (420/426/810) and a switching device (114a and 114b/174/230/421) configured to communicate a signal, ([0069, 0086, 0117-0118, 0126, 0133-0134, 0163, 0173, 0191]).
Regarding claim 30-33 and 36-38, Zemlok et al. teaches the control system is further configured to adaptively control the firing motion based on at least one of the following: a position of the firing member; and a speed of the firing member [0069, 0118, 0126, 0133-0134, 0163, 073], the second processing (416/422) device in communication with the first processing device, wherein the control system is further configured to adaptively control the firing motion based on an input to the second processing device (displacement sensor 237), wherein the input to the second processing device comprises an independent sensed electrical parameter, wherein the independent sensed electrical parameter comprises an output value of a motor position sensor (rotational speed of motor, torque of motor). Zemlok et al. discloses having a switch 124 used for selecting an emergency mode that overrides various settings and a warning feedback light can be overridden ([0075-0078) and teaches having a plurality/second processing devices, controllers, and modes [0175-0181].  Lytle, IV et al. also teaches a second processing device (controller 3002) configured to independently 
Zemlok et al. states:  “position calculator 416 thereafter determines the linear speed and position of the firing rod based on the rotational speed of the drive motor 200 since the rotation speed is directly proportional to the linear speed of the firing rod 220 [0126]… a speed calculator 422 which determines the current speed of a linearly moving firing rod 220 and/or the torque being provided by the drive motor 200. The speed calculator 422 is connected to the linear displacement sensor 237 which allows the speed calculator 422 to determine the speed of the firing rod 220 based on the rate of change of the displacement thereof” [0133]

Claim 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (US 20110022032 A1) in view of Lytle, IV et al.  (US 20140263565 A1) and further in view of Brock et al. (US 20120130400 A1) in view of David et al. (US 20090085558 A1) and further in view of Hooven (US 5383880 A).
Regarding claim 38, Zemlok et al. discloses the control system is further configured to adaptively control the firing motion based on at least one of the following: a position of the firing member; and a speed of the firing member and rotational speed of motor, torque of motor [0069, 0118, 0126, 0133-0134, 0163, 073]. Lytle, IV et al. teaches having a motor sensor [0413, 0452-0460, 0480].
In the alternative, if it can be argued that Zemlok et al. fails to disclose the input to the second processing device comprises an independent sensed electrical parameter, wherein the independent sensed electrical parameter comprises an output value of a motor position sensor -
David et al. teaches having a control system (10) having a first processing device/controller (12), motor (16), a second processing device (14) with input to the second processing device comprises an independent sensed electrical parameter (motor position), wherein the independent sensed electrical parameter comprises an output value of a motor position sensor ([0005-0006, 0022-0023], figs. 1-2).
Hooven teaches stapling device (30) having a first processing device/controller (31), motor (45), a second processing device (sensors/switches/circuits/controllers) with input to the second processing device comprises an independent sensed electrical parameter (motor 
Hooven states:  “firing nut has moved to its most forward position to drive and form all of the staples…engages a suitable contact 87 which immediately reverses the motor to retract the firing nut… information may be transmitted during the operation of the instrument; for example, the movement of the stop member pushing the firing nut to the threaded rod for movement can be sensed. The most forward position of the wedges and knife may be sensed. The reversal of the motor may also be sensed… All of this information may be fed back to a controller and stored and manipulated in the control unit (col. 6, lines 35-67)…controller is microprocessor based and includes circuits for sensing, motor control, sensor interface, video interface and power supply. The instrument includes miniature sensors to detect the power and/or force being used and limit switches and contacts to turn the motor on and off at predetermined positions” (col. 8, lines 62-65).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-34 and 36-40 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731